DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This non-final Office action is in response to the amendment filed 11/8/21 which canceled claims 1-10 and added new claims 11-30.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,086,519.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are not material to patentability.  Instant claim 11, for example, comprises receiving a write command to a LUN and determining whether deduplication is supported by a QoS specification.  If it is, deduplicate and store the data.  If it isn’t, store the data and reference the storage location.  Patented claim 7 contains all of those limitations, just worded differently.  Patented claims 6, 14, 16, and 17 mention a LUN.

Claims 11-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,346,045.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are not material to patentability.  Instant claim 11, for example, comprises receiving a write command to a LUN and determining whether deduplication is supported by a QoS specification.  If it is, deduplicate and store the data.  If it isn’t, store the data and reference the storage location.  Patented claim 1 contains all of those limitations, just worded differently.  

Claims 11-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,733,836.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are not material to patentability.  Instant claim 11, for example, comprises receiving a write command to a LUN and determining whether deduplication is supported by a QoS specification.  If it is, deduplicate and store the data.  If it isn’t, store the data and reference the storage location.  Patented claim 1 contains all of those limitations, just worded differently.

Claims 11-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,228,858.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are not material to patentability.  Instant claim 11, for example, comprises receiving a write command to a LUN and determining whether deduplication is supported.  If it is, deduplicate and store the data.  If it isn’t, store the data and reference the storage location.  Patented claim 1 contains all of those limitations, just worded differently.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-18, 20-28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 9,342,253 to Muthukkaruppan et al.

Regarding claims 11 and 21, Muthukkaruppan mentions the claimed write commands at column 15, line 19.  He mentions the claimed LUN at column 2, lines 20-33.  He shows the claimed determining step as item 420 in Fig. 4.  He shows the claimed processing step as items 422, 424, 426, and 428 in Fig. 4.

Regarding claims 12, 13, 22, and 23, Muthukkaruppan mentions compression at column 6, line 21.

Regarding claims 14 and 24, Muthukkaruppan’s device considers latency in its processes as taught at column 17, lines 62-67.

Regarding claims 15 and 25, Muthukkaruppan’s device deduplicates and stores based on free storage capacity since free storage is required to store any new data.

Regarding claims 16 and 26, Muthukkaruppan mentions clients at column 5, lines 10-42.  LUNs are inherently allocated to clients and are associated with the QoS specification and necessarily have a memory size, as claimed.

 Regarding claims 17, 18, 27, and 28, Muthukkaruppan mentions the claimed hash value repository as a hash table in column 16, lines 37-49.

Regarding claims 20 and 30,  Muthukkaruppan’s LUN is associated with storage capacity since each LUN contains a certain amount of storage capacity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,342,253 to Muthukkaruppan et al.

Muthukkaruppan does not explicitly mention evicting a hash value and its associated data once it’s determined the hash value has not been referenced for a predetermined period of time.  However, it would have been obvious to one of ordinary skill in the art to evict so-called “stale” hash values to keep the hash table from becoming polluted by old, unused hash entries.

Note
It is noted that any citations to specific pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP § 2123.

Conclusion
	Any inquiry concerning this Office action should be directed to the Examiner by phone at (571) 272-4214.
	Any response to this Office action should be labeled appropriately (including serial number, Art Unit 2132, and type of response) and mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450, hand-carried or delivered to the Customer Service Window at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314, faxed to (571) 273-8300, or filed electronically using EFS-Web.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Verbrugge/

Kevin Verbrugge
Primary Examiner
Art Unit 2132